DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non Final Office Action responsive to Applicant’s Request for Continued Examination filed 10/19/2021.
Claims 1-4, 6-12, 14-20, 22, 23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8, 10-12, 14, 15, 16, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0049892) in view of Tsirkin et al. (US 2015/0212956) further in view of Marrietta et al. (US 2014/0047150) further in view of Bhandari et al. (US 2011/0296406) further in view of Madukkarumukumana et al. (US 2005/0125580). 

With respect to claim 1, Schwartz discloses: A method, comprising: receiving an interrupt at a host machine, wherein the interrupt is associated with an identifier 
determining, based at least in part on the assigned identifier of the virtual processor, a logical processor of the host machine that is associated with the determined virtual processor ([0020]); and 
in response to receiving the interrupt and identifying the virtual  processor with the assigned identifier, activating, on the determined logical processor, the virtual processor ([0042], the agent TA decides whether or not to immediately activate the virtual unit in response to receiving the interrupt. Therefore, if it decides to activate, the virtual processor is activated in response to receiving the interrupt).
providing the interrupt to the virtual processor with the assigned identifier (Abstract, the interrupt is transmitted to the virtual unit/processor).  
Schwartz does not specifically disclose the host machine comprising a plurality of virtual machines, and each virtual machine of the plurality of virtual machines being associated with a respective virtual processor.
However, Tsirkin discloses: the host machine comprising a plurality of virtual machines, and each virtual machine of the plurality of virtual machines being associated with a respective virtual processor (Fig. 1, VM 170 is associated with VCPU 190, [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tsirkin to improve 
Schwartz and Tsirkin do not specifically disclose: determining which virtual processor is assigned an identifier that corresponds to the identifier associated with the interrupt.
However, Marietta discloses: determining which virtual processor is assigned an identifier that corresponds to the identifier associated with the interrupt ([0020]-[0023], [0048], there is an interrupt ID as well as a virtual core ID).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate determining which virtual processors is assigned an identifier corresponding to the identifier associated with the interrupt as taught by Marrietta. One of ordinary skill in the art would be motivated to incorporate the teachings of Marrietta to handle multi threaded processors with logical patitions that execute on viertual processors thereby delivering interrupts in directly to virtual cores thereby simplifying the design of the interrupt controller architecture and reducing access time and programming complexity ([0012], lines 1-11, Marrietta).
	Schwartz, Tsirkin, and Marrietta do not specifically disclose: determining a logical processor of the host machine based at least in part on an association in a data structure between the determined virtual processor and the logical processor.
	However, Bhandari discloses: determining a logical processor of the host machine based at least in part on an association in a data structure between the determined virtual processor and the logical processor ([0045]).

	Schwartz, Tsirkin, Marrietta, and Bhandari do not specifically disclose: determining a logical processor of the host machine based at least in part on an association in a data structure between the logical processor and a virtual processor that is assigned an identifier that corresponds to the identifier identifying the particular virtual processor.
However, Madukkarumukumana discloses: determining a logical processor of the host machine based at least in part on an association in a data structure between the logical processor and a virtual processor that is assigned an identifier that corresponds to the identifier identifying the particular virtual processor ([0026]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Madukkarumukumana to improve performance by not having to steer interrupts to target VMs after the VMM traps it when the interrupt is delivered to a  processor that is not running the target VM ([0011])

With respect to claim 4, Bhandari discloses: updating, by a hypervisor, the data structure when the virtual processor is associated with a different logical processor ([0085])

With respect to claim 6, Madukkarumukumana discloses: wherein the interrupt is associated with a first priority and the virtual processor is associated with a second priority, and wherein the virtual processor is further determined based at least in part on the first priority and the second priority ([0009], [0027]).

With respect to claim 8, Schwartz discloses: storing the identifier in hardware associated with a hypervisor of the host machine ([0015], lines 6-7, [0014], [0037], Abstract).  

With respect to claim 10, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

With respect to claim 11, Schwartz discloses: wherein the virtual processor with the corresponding identifier is part of a plurality of virtual processors ([0007], Fig. 1 CP1-4).  

With respect to claim 12, Schwartz discloses: wherein the virtual processor with the corresponding identifier is identified without identifying the other virtual processors of the plurality of processors (Abstract).  

With respect to claim 14, it recites similar limitations as claim 6 and is therefore rejected under the same citations and rationale.

With respect to claim 15, Bhandari discloses: wherein the data structure is a bitmap storing a relationship between the virtual processor with the corresponding identifier and the logical processor on which the virtual processor with the corresponding identifier is currently executing ([0086], [0095], [0047]).  

With respect to claim 16, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

With respect to claim 18, it recites similar limitations as claim 4 and is therefore rejected under the same citations and rationale.

With respect to claim 19, Schwartz disclose: a hypervisor, wherein the hypervisor is configured to provide the interrupt to the virtual processor ([0007]).  

With respect to claim 23, Bhandari discloses: updating the data structure when the virtual processor is associated with a different logical processor ([0085])

Claims 2, 3, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Pat. App. Pub. 2010/0049892) in view of Tsirkin et al. (US 2015/0212956) further in view of Marrietta et al. (US 2014/0047150) further in view of Bhandari et al. (US 2011/0296406) further in view of Madukkarumukumana et al. (US 2005/0125580). 
in view of Traut et al. (U.S. Pat. App. Pub. 2006/0136653).

With respect to claim 2, Schwartz does not specifically disclose: storing an association of the virtual processor with the assigned identifier and the logical processor in a data structure.  
	However, Traut discloses: storing an association of the virtual processor with the assigned identifier and the logical processor in a data structure ([0050]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate Traut’s teachings to ensure optimal use of all host resources by rectifying the inefficiency of a changing virtual topology without negatively impacting the virtualizers ability to make optimal use of al host resources ([0013], Traut).

With respect to claim 3, Traut discloses: wherein the data structure is a bit map ([0050]).  

With respect to claim 17, it recites similar limitations as claim 2 and is therefore rejected under the same citations and rationale. 

With respect to claim 22: Traut discloses: a hypervisor associated with the virtual machine stores the association of the virtual processor and the logical processor in the data structure; and hardware of the host machine: determines the logical processor of the host machine that is associated with the determined virtual processor based at least in part on the stored association in the data structure ([0050]); Schwartz discloses: .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Pat. App. Pub. 2010/0049892) in view of Tsirkin et al. (US 2015/0212956) further in view of Marrietta et al. (US 2014/0047150) further in view of Bhandari et al. (US 2011/0296406) further in view of Madukkarumukumana et al. (US 2005/0125580) in view of Armstrong et al. (U.S. Pat. App. Pub. 2004/0215860).

With respect to claim 7, Armstrong discloses: wherein the interrupt is provided to the virtual processor when a priority associated with the virtual processor is lower than a priority associated with the interrupt ([0034]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate priorities into interrupts to ensure that the interrupt will be processed according to its importance and prevent starvation. 

With respect to claim 20, it recites similar limitations as claim 7 and is therefore rejected under the same citations and rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Pat. App. Pub. 2010/0049892) in view of Tsirkin et al. (US 2015/0212956) further in view of Marrietta et al. (US 2014/0047150) further in view of Bhandari et al. .

With respect to claim 9, Schwartz does not specifically disclose: wherein the hypervisor is a nested hypervisor.  
	However, Cantu discloses: wherein the hypervisor is a nested hypervisor ([0002], [0007]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cantu to reduce the operational cost of virtual machines by running the virtual machines in the cloud while maintaining the service in the virtual machine available all the time by running the source hypervisor as an inner hypervisor on the destination hypervisor forming two nested hypervisor instances ([0002], [0003], Canto).


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195